               Case 1:17-cv-07577-WHP Document 52 Filed 06/03/19 Page 1 of 2



RICHARD D. EMERY
                             EMERY CELLI BRINCKERHOFF & ABADY LLP                                        CHARLES J. OGLETREE, JR.
ANDREW G. CELLI, JR.                                                                                                     EMERITUS
MATTHEW D. BRINCKERHOFF                                ATTORNEYS AT LAW
JONATHAN S. ABADY                           600 FIFTH AVENUE AT ROCKEFELLER CENTER                                 DIANE L. HOUK
EARL S. WARD                                               10TH FLOOR                                             JESSICA CLARKE
                                                   NEW YORK, NEW YORK 10020
ILANN M. MAAZEL
HAL R. LIEBERMAN                                                                                                   ALISON FRICK
                                                       TEL: (212) 763-5000                                      DAVID LEBOWITZ
DANIEL J. KORNSTEIN
                                                       FAX: (212) 763-5001                                      DOUGLAS E. LIEB
O. ANDREW F. WILSON
                                                        www.ecbalaw.com                                        ALANNA KAUFMAN
ELIZABETH S. SAYLOR
KATHERINE ROSENFELD                                                                                            EMMA L. FREEMAN
DEBRA L. GREENBERGER                                                                                              DAVID BERMAN
ZOE SALZMAN                                                                                                    ASHOK CHANDRAN
SAM SHAPIRO                                                                                                    MICHELE YANKSON




                                                                             June 3, 2019

    By ECF and U.S. Mail

    Hon. William H. Pauley III
    United States Courthouse
    Chambers 1920
    500 Pearl Street
    New York, NY 10007

                      Re:      Lynch, et al. v. The City of New York, 17 Civ. 7577

    Dear Judge Pauley:

            This firm, together with co-counsel Romano & Kuan PLLC, represents the Plaintiffs in
    this action, which alleges that the New York City Department of Correction (“DOC”) is liable
    under 42 U.S.C. § 1983 for unconstitutionally restraining the liberty of pre-trial detainees entitled
    to release on bail. Pursuant to the Court’s May 7, 2019 Order, we write on behalf of all parties to
    provide the Court with a status report concerning the progress of discovery in advance of the
    June 4, 2019 status conference.

            The parties have made significant progress in discovery. Following the May 29, 2019
    deposition of DOC Deputy Commissioner for Information Technology Maureen Danko, the
    parties have agreed that as soon as is practicable—and with a target completion date of July 31,
    2019—Defendant will produce the following information:

                 (1) A partially redacted1 chronological report, in Microsoft Excel format, of
                 movement data, including discharge dates and times (known as “QHMOV” data)
                 from DOC’s Inmate Information System (“IIS”) for all DOC detainees released with
                 a “BP” discharge code (for “bail paid”) from January 1, 2011 to present;


    1
      For present purposes, the parties have agreed that Defendant may redact the names and identifying information of
    non-party inmates, except that Defendant will assign each inmate a unique alphanumeric code consisting of his or
    her first and last initial and the last four digits of his or her Book & Case number. Plaintiffs reserve the right to
    request fully unredacted documents should the need arise.
           Case 1:17-cv-07577-WHP Document 52 Filed 06/03/19 Page 2 of 2
EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2

             (2) Partially redacted copies of hard copy “bail logs” from the Rikers Island Central
             Cashier (“RICC”)—and from all other DOC facilities for which comparable logs
             exist—from January 1, 2011 to present, to the extent such records exist;

             (3) A partially redacted chronological report, in Microsoft Excel format, of all
             discharges from DOC’s New Admission Tracking System2 (previously known as
             IITS) from the inception of IITS to the present;

             (4) A complete report, in Microsoft Excel format, of DOC IT support requests
             relating to the inoperability of fax machines in all DOC facilities during from 2011 to
             the present, to the extent such records exist; and

             (5) An affidavit explaining the design and functionality of DOC’s Inmate Property
             Tracking System3, including its data reporting and output capabilities.

        While Defendant is still working to confirm certain details concerning responsive records
and to determine how long they will take to produce, defense counsel hopes to substantially
complete production within 60 days. The parties agree that it would be premature to set a
schedule for class certification practice prior to production of this information.

         The parties propose that the Court schedule an additional status conference in
approximately 90 days to receive an update from the parties concerning the progress of
discovery. In the meantime, the parties agree that further reasonable discovery relevant to
rendering a “definitive assessment of Rule 23 requirements” may proceed. See In re IPO Secs.
Litig., 471 F.3d 24, 41 (2d Cir. 2006) (requiring a “definitive assessment of Rule 23
requirements, notwithstanding their overlap with merits issues”; courts must hear “enough
evidence, by affidavits, documents, or testimony, to be satisfied that each Rule 23 requirement
has been met”).

       We look forward to discussing the case with Your Honor at the upcoming Court
conference.

                                                                Respectfully submitted,

                                                                /s/ David A. Lebowitz

                                                                David A. Lebowitz

c.       All Counsel of Record (via ECF)


2
  This system tracks DOC inmates from the time they enter DOC custody to the time they are housed at a jail facility
and is capable of reporting all detainees discharged from DOC custody before completing the intake process.
3
  This system was first identified as a separate database during Ms. Danko’s deposition. Plaintiffs reserve the right
to notice a further Rule 30(b)(6) deposition concerning this system should the affidavit Defendant has agreed to
produce prove insufficient.
